Claimant was employed in New York State by a New York corporation owning plants in three different States. He had previously worked in New York State and was transferred to a territory in western States, and had begun his employment there. He returned to New York for the purpose of securing his personal effects and an automobile which he used in his work with the permission and upon the payment of the employer. While in New York State he was sent to New York city for the performance of some duty. On his way from Syracuse, where his home was located, with his automobile, he met with an accident in Batavia and was injured. The case comes within the Workmen’s Compensation Law of New York. Award unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.